       Case: 1:20-cv-05940 Document #: 1 Filed: 10/06/20 Page 1 of 30 PageID #:1




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

HOLBROOK MFG LLC, an Illinois limited                )
liability company; EFG HOLDINGS, INC., a             )
Delaware corporation; ELGIN FASTENER                 )
GROUP LLC, a Delaware limited liability              )
company,                                             )
                                                     )   No. ______________
                 Plaintiffs,                         )
                                                     )
         v.                                          )
                                                     )
RHYNO MANUFACTURING INC., an Illinois                )
corporation; DEREK KUHNS, an individual;             )
and SHAWN KUHNS, an individual,                      )
                                                     )
                 Defendants.

                                           COMPLAINT

        Plaintiffs Holbrook Mfg LLC, EFG Holdings, Inc., and Elgin Fastener Group LLC

(“Plaintiffs”), by and through their undersigned attorneys, for their complaint against defendants

Rhyno Manufacturing Inc., Derek Kuhns, and Shawn Kuhns (“Defendants”), allege as follows:

                                             PARTIES

        1.       Plaintiff Holbrook Mfg LLC (“Holbrook”) is an Illinois limited liability company

with its principal place of business in Wheeling, Illinois. Holbrook is sometimes known as

Holbrook Manufacturing, Inc., or Holbrook Mfg., Inc.

        2.       EFG Holdings, Inc. (“EFG Holdings”) is a Delaware corporation with its

principal place of business in Wheeling, Illinois.

        3.       Elgin Fastener Group LLC (“EFG”) is a Delaware limited liability company with

its principal place of business in Wheeling, Illinois.

        4.       Defendant Rhyno Manufacturing Inc. (“Rhyno”) is an Illinois corporation with its

principal place of business in Wheeling, Illinois.


102098v4 007996.0252
      Case: 1:20-cv-05940 Document #: 1 Filed: 10/06/20 Page 2 of 30 PageID #:2




       5.      Defendant Derek Kuhns resides in Illinois. He is a former employee of Holbrook

and is currently employed by or otherwise affiliated with Rhyno.

       6.      Defendant Shawn Kuhns resides in Illinois. He is a former employee of Holbrook

and is currently employed by or otherwise affiliated with Rhyno.

                                 JURISDICTION AND VENUE

       7.      This Court has original jurisdiction over this matter pursuant to 28 U.S.C. § 1331,

15 U.S.C. § 1121, and 35 U.S.C. § 292, in that Plaintiffs’ claims arise under the Lanham Act, 15

U.S.C. §1125(a), and the federal False Marking statute, 35 U.S.C. § 292. The Court also has

supplemental jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C. § 1367.

       8.      Venue is proper in this district pursuant to 28 U.S.C. § 1391, in that at least one of

the Defendants reside in this district and all Defendants are residents of Illinois, and a substantial

part of the events or omissions giving rise to Plaintiffs’ claims occurred in this district.

                        ALLEGATIONS COMMON TO ALL COUNTS

Plaintiffs’ Acquisition of Holbrook Mfg., Inc.

       9.      EFG Holdings and EFG, through various operating subsidiaries, are North

America’s leading providers of engineered fastening solutions, serving blue-chip wholesalers,

distributors, and original equipment manufacturers. The EFG group of companies are the largest

single-source suppliers of specialty fasteners in the nation.

       10.     Prior to January 2016, Holbrook Mfg., Inc., located in Wheeling, Illinois, was a

specialty manufacturer and distributor of fasteners, including custom engineered and specialty

products for commercial and industrial applications.

       11.     At that time, Holbrook Mfg., Inc. was owned and controlled by four principal

shareholders, including Donald Kuhns, the father of defendants Shawn and Derek Kuhns. At the



                                               2
       Case: 1:20-cv-05940 Document #: 1 Filed: 10/06/20 Page 3 of 30 PageID #:3




time, Shawn Kuhns was employed by Holbrook Mfg., Inc. as an Engineering Manager and

Derek Kuhns was employed by Holbrook Mfg., Inc. in an inside sales position.

        12.      Pursuant to an Equity Purchase Agreement (“Purchase Agreement”) dated

January 4, 2016, EFG Holdings acquired Holbrook Mfg., Inc. for approximately [Redacted]. A

copy of the Purchase Agreement is attached as Exhibit A. 1

        13.      Upon information and belief, as a shareholder in Holbrook Mfg., Inc., Donald

Kuhns [                   Redacted                   ]. Donald Kuhns [                   Redacted          ]

Fastener Group Holdings, LLC, an indirect parent of EFG Holdings.

        14.      Concurrent with the execution of the Purchase Agreement, EFG entered into a

written employment agreement (the “Employment Agreement”) with Donald Kuhns, pursuant to

which he was to be employed as a Project Manager by EFG or one of its subsidiaries. A copy of

the Employment Agreement is attached as Exhibit B.

        15.      As part of the acquisition, Holbrook Mfg., Inc. was merged into plaintiff

Holbrook Mfg LLC (“Holbrook”), with Holbrook as the surviving entity. Holbrook is an

indirect wholly-owned subsidiary of EFG, which in turn is a wholly-owned subsidiary of EFG

Holdings.

        16.      Following the acquisition of Holbrook Mfg., Inc. and its merger into Holbrook,

Holbrook continued to employ many of the former Holbrook Mfg., Inc. employees, including for

some time Shawn Kuhns as Engineering Manager and Derek Kuhns in an inside sales position.




1
 In compliance with the confidentiality provisions of the Purchase Agreement, that document is being filed under
seal and the confidential terms of the Purchase Agreement are redacted from the public version of this Complaint.

                                                    3
      Case: 1:20-cv-05940 Document #: 1 Filed: 10/06/20 Page 4 of 30 PageID #:4




Confidentiality, Non-Compete, and Non-Solicitation Agreements
        17.     As is typical in any acquisition, Plaintiffs, as the buyers, were interested in

ensuring that they would continue to enjoy the economic benefits and value of the Holbrook

business and goodwill, for which they paid millions of dollars. In particular, Plaintiffs had a

right to expect that, after paying the former shareholders handsomely for the business, those

same former shareholders would not simply set up a new company to compete with Holbrook,

and then use their customer contacts, knowledge of the business and its confidential information,

and knowledge of and contacts with employees to equip and operate a new company, take away

customers and sales, and hire away key employees, all of which could completely destroy the

value and good will Plaintiffs had paid for.

        18.     To protect those legitimate interests, the Purchase Agreement contained

confidentiality, non-competition, and non-solicitation provisions, prohibiting Donald Kuhns and

the other selling shareholders, referred to as “Equityholders” in the Agreement, from, among

other things, setting up or associating with any competing business, using or disclosing any of

Plaintiffs’ confidential information, soliciting customers, or soliciting or hiring away the

company’s employees.

        19.     For example, Section 5.4 of the Purchase Agreement provides in relevant part

that: “Each Equityholder will treat and hold as confidential all of the Confidential Information

and refrain from disclosing or using any of the Confidential Information except in connection

with this Agreement.” “Confidential Information” is defined by the Purchase Agreement as:

                [A]ll information (whether or not specifically identified as
                confidential), in any form or medium, that is disclosed to, or
                developed or learned by any Equityholder as an owner of Capital
                Stock of NewCo2 or the Company3, as an employee or consultant
2
  As used in the Purchase Agreement “NewCo” was Holbrook Mfg Holdings, Inc., which is the parent company of
plaintiff Holbrook.
3
  As used in the Purchase Agreement, “the Company” was plaintiff Holbrook.

                                                 4
      Case: 1:20-cv-05940 Document #: 1 Filed: 10/06/20 Page 5 of 30 PageID #:5




               of the Company or any of its Subsidiaries, in the performance of
               duties for, or on behalf of, NewCo, the Company or any of its
               Subsidiaries that relates to the Business or the business or research
               of NewCo, the Company, its Subsidiaries or any of their respective
               investors, officers, directors, employees or equityholders or their
               respective Affiliates, including, without limitation: (i) internal
               business information (including, without limitation, information
               relating to strategic plans and practices, business, accounting,
               financial or marketing plans, practices or programs, training
               practices and programs, salaries, bonuses, incentive plans and
               other compensation and benefits information and accounting and
               business methods); (ii) identities of, individual requirements of,
               specific contractual arrangements with, and information about,
               NewCo, the Company, its Affiliates and their confidential
               information; (iii) industry research compiled by, or on behalf of
               NewCo, the Company or any of its Subsidiaries, including,
               without limitation, identities of potential target
               companies, management teams, and transaction sources identified
               by, or on behalf of, NewCo, the Company or any of its
               Subsidiaries; (iv) compilations of data and analyses, processes,
               methods, track and performance records, data and data bases
               relating thereto; (v) computer software documentation, data and
               data bases and updates of any of the foregoing; and (vi) the terms
               of this Agreement and the transactions contemplated hereby except
               for disclosure required by Legal Requirement, provided, however,
               “Confidential Information” does not include (a) any information
               that is or has become generally known to and generally available
               within the industry other than as a result of the acts or omissions of
               such Equityholder in breach of this Agreement; or (b) is disclosed
               or made available by a third party without restriction and without
               breach of any relationship of confidentiality.

(Ex. A pp. 53-54.)
       20.     Section 5.5 of the Purchase Agreement contained non-competition and non-

solicitation provisions designed to protect Plaintiffs’ legitimate interests, as purchasers of the

Holbrook business, in the company’s business and goodwill from unfair competition by

Holbrook Mfg., Inc.’s former shareholders, including Donald Kuhns, and/or their affiliates.

Section 5.5(a)-(c) provide:

               (a)    Non-Competition. Each Equityholder agrees and
               acknowledges that he is familiar with the trade secrets and other
               Confidential Information of the Company, its Subsidiaries, their
                                              5
Case: 1:20-cv-05940 Document #: 1 Filed: 10/06/20 Page 6 of 30 PageID #:6




       respective business and their respective business relations. Each
       Equityholder also agrees and acknowledges that Buyer and its
       Affiliates would be irreparably damaged if such Equityholder were
       to provide services or to otherwise participate in the operations or
       business of any Person competing with the Business, the
       Company, and its Subsidiaries following the Closing in a similar
       business and that any such competition would result in a
       significant loss of goodwill by Buyer in respect of the Business
       and the Equity. Each Equityholder further agrees and
       acknowledges that (i) the covenants and agreements set forth in
       this Section 5.5 are a material inducement to Buyer to enter into
       this Agreement and to perform its obligations hereunder, and that
       Buyer would not obtain the benefit of the bargain set forth in this
       Agreement as specifically negotiated by the Parties if such
       Equityholder breached any of the provisions of this Section 5.5,
       and (ii) in order to assure Buyer that the Business, NewCo, the
       Company and its Subsidiaries following the Closing will retain
       their value, it is necessary that each Equityholder undertake not to
       utilize his special knowledge of the Business and such
       Equityholder’s relationship with clients or customers to compete
       with the Company for the Restricted Period. Therefore, in further
       consideration of the amounts to be paid hereunder on the Closing
       Date in exchange for the Business, and the Equity, including the
       goodwill of the Business sold in connection therewith, each
       Equityholder agrees that from and after the Closing Date and
       continuing for five (5) years from the Closing Date (the “Restricted
       Period”), he will not, and will cause each of his Affiliates not to,
       directly or indirectly, either for himself or through any other
       Person, as an employee, agent, consultant, director, equityholder,
       manager, co-partner or in any other individual or representative
       capacity, own, operate, manage, control, engage in, invest in, be
       employed by or participate in any manner in, act as a consultant or
       advisor to, render services for (alone or in association with any
       Person), permit such party’s name to be used by any enterprise that
       engages in or participates in, or otherwise assist any Person that
       engages in or owns, invests in, operates, manages or controls any
       venture or enterprise that directly or indirectly engages or proposes
       to engage anywhere within North America (including Canada, the
       United States of America and Mexico), Central America, South
       America, Europe, Australia or Asia (the “Territory”) in all or any
       portion of the business of developing, engineering, sourcing,
       manufacturing, marketing, supplying, distributing or selling
       precision fasteners (collectively, the “Restricted Business”).
       Nothing contained herein will be construed to prevent an
       Equityholder from being employed by or providing services to the
       Company or Buyer following the Closing or investing in the stock

                                     6
      Case: 1:20-cv-05940 Document #: 1 Filed: 10/06/20 Page 7 of 30 PageID #:7




               of any competing Person listed on a national securities exchange or
               traded in the over the counter market so long as such party is not
               involved in the business of such Person and such party does not
               own more than two percent (2%) of the equity of such Person.


               (b)     Non-Solicitation of Business Relations. Without limiting
               the generality of the provisions of Section 5.5(a), each
               Equityholder hereby agrees that during the Restricted Period such
               Equityholder will not, and will cause each of his Affiliates not to,
               directly or indirectly, through another Person, as employee, agent,
               consultant, director, equityholder, manager, co-partner or in any
               other capacity without Buyer’s prior written consent, solicit
               business from any Person which is or was a client, customer,
               supplier, licensee, licensor or other business relation of the
               Company or any of its Subsidiaries during the one (1) year period
               preceding the Closing Date, or from any successor in interest to
               any such Person, in any case for the purpose of securing business
               or contracts related to the Restricted Business.


               (c)     Non-Solicitation and No-Hire of Employees. During the
               Restricted Period, each Equityholder will not, and will cause each
               of his Affiliates not to, directly or indirectly, as employee, agent,
               consultant, director, equityholder, manager, co-partner or in any
               other capacity without the prior written consent of Buyer, employ,
               hire, engage, recruit or solicit for employment or engagement
               (other than by a general solicitation advertisement, posting or
               similar job solicitation process not targeting the employees of the
               Company or any of its Subsidiaries as of the Closing), any Person
               who is (or was during the one (1) year period preceding the
               Closing Date) employed or engaged by the Company or any of its
               Subsidiaries or otherwise seek to interfere with, influence or alter
               any such Person’s relationship with the Company or any of its
               Subsidiaries.
(Ex. A § 5.5 (a)-(c).)
        21.    Donald Kuhns’ Employment Agreement with EFG contained confidentiality

provisions similar to those in the Purchase Agreement. (Ex. B ¶ 4(a).) It also contained similar

non-competition, non-solicitation, and no-hire provisions, except that the term of those

restrictions lasted only for 12 months following the termination of his employment. (Ex. B ¶

4(b)-(c).)


                                             7
       Case: 1:20-cv-05940 Document #: 1 Filed: 10/06/20 Page 8 of 30 PageID #:8




         22.      While employed by Holbrook, Shawn and Derek Kuhns, like many other

Holbrook Employees, accepted and agreed to the terms of the Elgin Fastener Group Employee

Handbook (the “Handbook”). Their signed acknowledgments and corresponding copies of the

relevant portions of the Handbook are attached hereto as Exhibits C and D. 4

         23.      The Handbook contained the following confidentiality provisions aimed at

protecting Holbrook’s confidential and proprietary information, both during and after

employees’ employment with Holbrook:

                CONFIDENTIAL NATURE OF WORK
                All EFG records and information relating to EFG or its customers are
                confidential, and employees must treat all matters accordingly.
                Employees are prohibited from using or disclosing confidential
                information relating to the Company’s business, or the business of
                any of EFG’s customers, except where an employee does so for a
                proper purpose, on a strict need-to-know basis, in the conscientious
                performance of an employee’s job responsibilities. An employee may
                be required to sign a separate confidentiality agreement further
                confirming his or her adherence to this obligation. Employees must
                maintain the confidentiality of confidential information entrusted to
                EFG employees by EFG or its customers, except when disclosure is
                authorized by the Company’s counsel or required by laws or
                regulations. Confidential information includes all non-public
                information that might be of use to competitors, or harmful to EFG or
                its customers, if disclosed. It also includes information that suppliers
                and customers have entrusted to EFG. Employees may also not use or
                share any confidential information obtained from previous employers.
                The obligation to preserve confidential information continues even
                after employment ends. Confidential information includes, but is not
                limited to the following:
                  - Information that the Company is required by law, agreement,
                      regulation or policy to maintain as confidential (including
                      customer information or information concerning government
                      examinations or audits).
                  - Employees’ medical, personnel and payroll records.
                  - Information that could help others commit fraud, misuse the
                      Company’s products and services, or damage the Company’s
                      business or the business of its customers.

4
 EFG and Holbrook consider much of the contents of the Handbook to be confidential and have not included in
Exhibits B and C the portions that are not directly relevant to the allegations of the Complaint. Full and complete
copies can be made available to the Court or Defendants upon request.

                                                     8
     Case: 1:20-cv-05940 Document #: 1 Filed: 10/06/20 Page 9 of 30 PageID #:9




              -   The identity of customers and prospects, their specific
                  requirements, and the names, addresses and telephone numbers
                  of individual contacts, prices, renewal dates and other detailed
                  terms of customer and supplier contracts and proposals.
              -   Information not generally known to the public upon which the
                  goodwill, welfare and competitive ability of the Company
                  depends, including information regarding product plans and
                  designs, marketing and sales plans and strategies, pricing
                  policies, information about costs, profits and sales, and other
                  confidential information relating to the business of the
                  Company.
              -   Information about the Company’s business plans, including
                  forecasts, budgets, acquisition models and other non-public
                  financial information, management policies, information about
                  possible acquisitions or dispositions and other business and
                  acquisition strategies and policies. It is a violation of the
                  Company’s policy for any employee to disclose, use, release or
                  discuss any confidential information belonging to the Company
                  or its customers both during and after the employees’
                  association with the Company. It is also a violation of the
                  Company’s policy for an employee to use any confidential
                  information for the employee’s own use or use such
                  information in any way inconsistent with the Company’s
                  interests. The files, manuals, reports, notes, lists and other
                  records or data of the Company, in any form, are the exclusive
                  property of the Company and must be returned at the end of
                  employment with the Company. Also, all correspondence files,
                  business files, customer and prospect lists, price lists, manuals,
                  technical data, forecasts, budgets, customer materials,
                  employee files, and other material that contain confidential
                  information must be returned.

             Employees are expected to advise management immediately of any
             observed or suspected breach of this policy.

(Exs. C and D, Handbook pp. 12-13.)

       24.    The Handbook also strictly prohibited employee conflicts of interest as follows:

              CONFLICT OF INTEREST
              Employees should avoid any situation which involves, may
              involve, or appear to involve a conflict between their personal
              interest and the interest of the Company. As in all other facets of
              their duties, employees dealing with customers, suppliers,
              contractors, competitors or any person doing or seeking to do
              business with the Company are to act in the best interest of the

                                            9
    Case: 1:20-cv-05940 Document #: 1 Filed: 10/06/20 Page 10 of 30 PageID #:10




               Company. Each employee shall make prompt and full disclosure in
               writing to their manager of any potential situation which may
               involve or appear to involve a conflict of interest.

(Exs. C and D, Handbook p. 12.)

Defendants’ Wrongful Conduct -- Summary

       25.     Beginning in April or May 2020, and continuing through the present, defendants

Derek and Shawn Kuhns, along with known and unknown cohorts, formed defendant Rhyno to

directly compete with Holbrook. In violation of their contractual obligations outlined above,

they have used Holbrook’s confidential and proprietary information to essentially replicate

Holbrook’s operations and manufacturing capacity in Rhyno’s new facilities, located just a few

blocks from Holbrook’s Wheeling operations, to manufacture and sell the exact same types of

custom and specialized fasteners as Holbrook.

       26.     Also in violation of the Kuhns’ contractual obligations as outlined above, they

and Rhyno have used Holbrook’s confidential and proprietary information to contact and solicit

Holbrook’s customers, independent sales representatives, and vendors, and to raid and hire away

Holbrook’s employees, including at least one key employee with highly technical knowledge and

confidential information belonging to Holbrook.

       27.     On information and belief, Donald Kuhns, the father of Derek and Shawn, has

been employed by or affiliated with Rhyno in some capacity and has provided aid and assistance

to his sons and their new venture, all in violation of Donald’s non-competition, non-solicitation,

and other contractual obligations as outlined above. Derek and Shawn Kuhns are and have acted

as the altar egos of their father Donald Kuhns.

       28.     Defendants have also engaged in an ongoing pattern of unfair and deceptive trade

practices, including the misappropriation and use of the unregistered Holbrook™ trademark,



                                            10
    Case: 1:20-cv-05940 Document #: 1 Filed: 10/06/20 Page 11 of 30 PageID #:11




which they blatantly incorporated into Rhyno’s website code in an attempt to divert Holbrook’s

customers from Plaintiffs’ websites to Rhyno’s.

       29.     Defendants blatantly copied a large amount of proprietary content and images

from EFG’s website and used it to populate Rhyno’s website, increasing the likelihood of

confusing customers, vendors, and others as to the source and origin of Rhyno’s products.

       30.     Defendants have engaged in a range of other unfair and deceptive practices aimed

at misrepresenting Rhyno’s products and services, causing confusion in the marketplace, and

unfairly competing with Plaintiffs. These include false and misleading statements regarding

Rhyno’s status as a licensed supplier of products sold by Holbrook and as an ISO 9001:2015

certified manufacturer, false patent and trademark claims, and other deceptive practices likely to

cause confusion in the marketplace as to Rhyno’s affiliation or association with Holbrook,

certain of Holbrook’s licensors and licensed products, and the origin, sponsorship, or approval of

Rhyno’s products and services.

The Kuhns’ Formation of Rhyno

       31.     On April 8, 2020, Derek Kuhns was terminated from his sales position at

Holbrook.

       32.     Shortly thereafter, on May 13, 2020, defendant Rhyno Manufacturing Inc.

(“Rhyno”) was incorporated as an Illinois corporation.

       33.     Upon information and belief, Derek Kuhns was associated with and involved in

the formation and operation of Rhyno from its inception.

       34.     Upon information and belief, Donald Kuhns was also associated with and

involved, directly or indirectly, individually or through his son or sons, in the planning,

formation, financing, and/or operation of Rhyno from early on.



                                             11
    Case: 1:20-cv-05940 Document #: 1 Filed: 10/06/20 Page 12 of 30 PageID #:12




       35.     On August 5, 2020 Rhyno registered a URL and domain name for

https://www.rhynomfginc.com.

       36.     Five days later, on August 10, 2020, Shawn Kuhns abruptly resigned his position

as Engineering Manager with Holbrook and walked out with no advance notice.

       37.     On information and belief, Shawn Kuhns immediately went to work for Rhyno.

       38.     On information and belief, Shawn Kuhns was providing assistance to or was

otherwise working with Rhyno and its employees or agents, including Derek and/or Donald

Kuhns, while Shawn was still employed and being paid by Holbrook.

       39.     On or about August 20, 2020, Rhyno’s website went online and was available to

the public.

       40.     Rhyno’s website made it clear that Rhyno was established as a direct competitor

to Plaintiffs, with many of the exact same types of products and services, and with products,

services, and a business model copied directly from Holbrook.

Misrepresentations on Rhyno’s Original Website
       41.     Rhyno’s original website stated that Rhyno was a licensed supplier of TORX®

and TORX PLUS® branded fasteners.

       42.     Those statements were false.

       43.     In fact, Rhyno was not at the time and never has been a licensed supplier of

TORX® or TORX PLUS® fasteners.

       44.     Holbrook, on the other hand, has been a licensed supplier of TORX® and TORX

PLUS® fasteners for many years.

       45.     Rhyno’s original website also stated that Rhyno was a licensed supplier of ACR

Phillips II®, Phillips Square-Driv®, Phillips®, and Phillips 1A® System fasteners.

       46.     Those statements were false.

                                              12
    Case: 1:20-cv-05940 Document #: 1 Filed: 10/06/20 Page 13 of 30 PageID #:13




       47.     In fact, Rhyno was not at that time a licensed supplier of ACR Phillips II®,

Phillips Square-Driv®, Phillips®, or Phillips 1A® System fasteners.

       48.     Holbrook, on the other hand, has been a licensed supplier of ACR Phillips II®,

Phillips Square-Driv® , Phillips®, and Phillips 1A® System fasteners for many years.

       49.     Rhyno’s original website also stated that Rhyo was a licensed supplier of

Taptite®, Powerlok®, Plastite®, and Remform® fasteners.

       50.     Those statements were false.

       51.     In fact, Rhyno was not at that time a licensed supplier of Taptite®, Powerlok®,

Plastite®, or Remform® fasteners.

       52.     Holbrook, on the other hand, has been a licensed supplier of Taptite®,

Powerlok®, Plastite®, and Remform® fasteners for many years.

       53.     The TORX®,TORX PLUS® Phillips Square-Driv®, ACR Phillips II®, ,

Phillips®, Phillips 1A®, ®Taptite®, Powerlok®, Plastite®, and Remform® lines of fasteners

are important and profitable product lines for Holbrook.

       54.     Rhyno’s deceptive practices threaten to or already have caused Holbrook to lose

revenue and profit from the sale of those products.

       55.     Rhyno’s original website also stated that Rhyno was a licensed supplier of other

name brand fasteners for which Holbrook is a licensee. Upon information and belief, those

statements were also false at the time they were made.

       56.     Rhyno’s original website stated that Rhyno was ISO 9001:2015 certified.

       57.     That statement was false at the time it was made.

       58.     On or about August 24, 2020, Rhyno disabled and took down its original website,

after Acument Intellectual Properties LLC (“Acument”), the owner of the TORX® and TORX



                                              13
    Case: 1:20-cv-05940 Document #: 1 Filed: 10/06/20 Page 14 of 30 PageID #:14




PLUS ® trademarks, complained to Rhyno about its false claims to be a TORX® and TORX

PLUS ® licensee.

Rhyno’s Amended Website

       59.     On or about September 23, 2020, Rhyno’s website went live again and was again

available to the public.

       60.     After having been caught lying about its affiliations, the new version of Rhyno’s

website removed some of those most obvious misrepresentations from its main navigation page,

but then built in metadata into the code of the website designed to promote the same

misrepresentations and false affiliations.

       61.     For example, Rhyno’s amended website has embedded the TORX® trademark

into its URL and code to continue to give the false impression that it is a supplier of TORX® and

TORX PLUS® branded fasteners, which it is not. The following are screenshots of portions of

Rhyno’s website code, the first taken on or about September 25, 2020 and the second taken on or

about October 5, 2020:




                                             14
     Case: 1:20-cv-05940 Document #: 1 Filed: 10/06/20 Page 15 of 30 PageID #:15



view-source:https://www.rhynomfginc.com/products
       3","n86qf":"d434fb_3a485cecd747c4c2d2af99b5344b2998_795","d5rrl":"d434fb_blbf5ab286a504f67db30dle
       079042a5_794","clp0a":"d434fb_f8f464610 3477c8c4f05235fb6e42bf_6656","mainPage:""d434fb_725029f311
       23caeb8eac9b2dc47578 26_823,""cwmmk":"d434fb_9278fa7eff06792fecfcfe3c0d452103_792"h,1"931":"d434fb
       _c695c270251000d6320893eda8ee2036_816","tgtal":"d434fb_76d03b9553b2df716d25cc9daab075a7_794","rge
       a6":"d434fb_efb08c72965571a9d156b991e836b371_795","bvm44":"d434fb_a63757c5fd4220eea7a315e3c4dc7ba
       4_655","c5ju3":"d434fb_329261e66f0b935b8e7b272bcee0e139_797","pglds":"d434fb_5e02315f690541d0bb47
       6a62ec698e09_796"},"routes":{"./torx-plus":{"type":"Static","pageid":"cj0kz"},"./build-a-quote":
       {"type":"Static","pageId":"c6gq9"},"./remform-fasteners":
       {"type" :"Static","pageid":"basdo"},". /custom-tapping-screws" :
       {"type":"Static","pageId":"glyav"},"./taptite-ii-fasteners":
view-source:https://www.rhynomfginc.com/products




          62.         The result is that customers searching for a TORX® or TORX PLUS® supplier

on the internet will be misdirected to Rhyno’s website, even though Rhyno is not a licensed

TORX® or TORX PLUS® supplier and does not and cannot sell TORX® or TORX PLUS®

branded fasteners, as illustrated below:




          63.         Rhyno also plagiarized large amounts of content from TORQ®’s and TORX

PLUS® website and copied it to Rhyno’s website.

          64.         The purpose and effect of these practices has been to cause confusion and mistake

and to deceive customers, including actual and potential Holbrook customers, into believing that


                                                   15
    Case: 1:20-cv-05940 Document #: 1 Filed: 10/06/20 Page 16 of 30 PageID #:16




Rhyno is a licensed TORX® and TORX PLUS® supplier, and then to sell customers one of

Rhyno’s competing fasteners.

       65.     Rhyno’s amended website claims that an “AUTOSERT® feature” is a “patented

feature” of Rhyno’s 6-LOBE PLUS drive system and a “6-LOBE PLUS® Drive exclusive.”

       66.     Those statements are false and misleading.

       67.     In fact, Rhyno does not own any patent or patent rights in the AUTOSERT®

feature, which is patented by Acument as a patented feature of it TORX PLUS® drive systems.

Rhyno has no right to use that patented feature in its 6-LOBE PLUS drive system, and that

feature is by no means “exclusive” to Rhyno’s 6-LOBE PLUS system.

       68.     Holbrook, on the other hand, is a licensed supplier of TORX PLUS® drive

systems with the AUTOSERT® feature.

       69.     Rhyno’s use on its website of the federal trademark symbol ® with its 6-LOBE

PLUS product name is also false and misleading in that 6-LOBE PLUS is not a federally

registered trademark.

       70.     Rhyno’s amended website uses and misappropriates the unregistered Holbrook™

trademark by, among other things, incorporating it into Rhyno’s website code, as illustrated in

the follow screenshot:




                                            16
    Case: 1:20-cv-05940 Document #: 1 Filed: 10/06/20 Page 17 of 30 PageID #:17




       71.     Using the Holbrook name and mark in Rhyno’s website metadata and code could

misleadingly divert actual and potential Holbrook customers to Rhyno’s website, causing a loss

of sales and good will.

       72.     Rhyno’s website also contains what appears to be Rhyno’s email address for its

sales operation, which appears on the website as sales@rhynomfginc.com. When internet users

click on that email address, however, it populates the “To” box in the corresponding email with

sales@holbrookinc.com.

       73.     Rhyno sought to further confuse and deceive actual and potential customers by

blatantly copying a large amount of proprietary content and images from Holbrook and EFG’s




                                           17
    Case: 1:20-cv-05940 Document #: 1 Filed: 10/06/20 Page 18 of 30 PageID #:18




websites and using it to populate Rhyno’s website. Examples of that copying are attached as

Exhibit E.

Use of Plaintiffs’ Confidential Information
       74.     Defendants have repeatedly and improperly used Plaintiffs’ confidential

information, which the Kuhns defendants and other former Holbrook employees acquired while

employed by Holbrook, to unfairly compete with Plaintiffs and raid Holbrook’s workforce.

       75.     Defendants have engaged in a concerted effort to use the Kuhns’ knowledge of

Holbrook’s confidential information to raid Holbrook’s employees. The confidential employee

information includes without limitation employee contact information and information regarding

employees’ positions, technical and other skills, specific roles in the design and manufacturing

process, salaries, and wages.

       76.     This employee information is confidential and generally not available to

Plaintiffs’ competitors.

       77.     Defendants have improperly used this confidential information to contact and

attempt to recruit numerous Holbrook employees, including key employees with technical skills

and/or inside knowledge of Holbrook’s operations, systems, customers, products, pricing, costs,

and overall operations.

       78.     In August and September 2020 alone, Rhyno hired away 5 Holbrook employees,

including Shawn Kuhns, Holbrook’s Engineering Manager, and Jesse Arambula, a key highly

skilled toolmaker essential to Holbrook’s business. Rhyno has contacted and made offers of

employment to untold numbers of other Holbrook employees.

       79.     The loss of employees is extremely damaging to Holbrook, in terms of the loss of

highly skilled trained employees, the costs of recruiting and training replacements, and because



                                            18
    Case: 1:20-cv-05940 Document #: 1 Filed: 10/06/20 Page 19 of 30 PageID #:19




the lost employees bring with them to Rhyno more and more of Holbrook’s confidential and

proprietary information.

       80.     Defendants have repeatedly used Plaintiffs’ confidential information to contact

and solicit Plaintiffs’ customers.

       81.     Plaintiffs’ confidential customer information includes, without limitation, the

identities of the customers themselves, the names and identities of key contact persons, their

contact information, customer preferences and purchasing information, product preferences,

customer needs and plans, and other confidential information.

       82.     None of this customer information is public or readily available to Holbrook’s

competitors. Plaintiffs are careful to guard and not disclose this information.

       83.     Defendants Derek and Shawn Kuhns had access to and knowledge of Holbrook’s

confidential customer information. They and Rhyno have improperly used the information to

contact and solicit Holbrook’s customers, including some of Holbrook’s largest customers, and

to encourage them to switch their business to Rhyno.

       84.     Defendants have also used Holbrook’s confidential information to contact and

solicit Holbrook’s suppliers, licensors, and manufacturer representatives. The confidential

information used by Defendants includes the identity of the key suppliers and representatives, the

names and identities of key contact persons, their contact information, pricing, royalty, and

commission information, costs, purchasing and sales volumes, and other confidential

information.

       85.      This supplier, licensor, and representative information is not public nor readily

available to Holbrook’s competitors. Plaintiffs are careful to guard and not disclose this

information.



                                            19
    Case: 1:20-cv-05940 Document #: 1 Filed: 10/06/20 Page 20 of 30 PageID #:20




       86.     Defendants have misappropriated Plaintiffs’ confidential and proprietary blended

costing model and copied and implemented it at Rhyno. This costing model is a differentiator

for Holbrook, giving it a competitive advantage over its competitors. Defendants’

misappropriation of Holbrook’s costing model threatens to destroy that competitive advantage.

       87.     Defendants have used the Kuhns’ knowledge of Plaintiffs’ confidential

information to essentially replicate virtually every aspect of Holbrook’s business and operations,

from the manufacturing operation to product selection, website content, costing model, target

customers, target employees, target manufacturer’s representatives, suppliers, and other vendors.

Harm and Threatened Harm to Plaintiffs

       88.     Defendants’ wrongful conduct has caused and threatens to continue to cause

damage and irreparable harm to Plaintiffs, including without limitation loss of good will and

competitive advantages, lost employees, and irreparable harm from Defendants’ interference

with Plaintiffs’ intellectual property rights, customers, customer relationships, and relationships

with employees, licensors, manufacturer’s representatives, suppliers, and other vendors.

       89.     Plaintiffs have no adequate remedy at law for the harm and threatened harm

caused by Defendants’ actions.

       90.     Plaintiffs have contacted Defendants and demanded that they cease and desist

from the above improper conduct. Through counsel, Defendants claimed that they removed false

and misleading statements and information from Rhyno’s amended website, but they did not in

fact do so, and most or all of the offending information remains on the website. Defendants

refused to cease their improper use of Holbrook’s confidential information or other improper

conduct outlined above.




                                             20
     Case: 1:20-cv-05940 Document #: 1 Filed: 10/06/20 Page 21 of 30 PageID #:21




                                         COUNT I
                             (Lanham Act § 43(a) – All Defendants)

        91.    Plaintiffs reallege and incorporate by reference the prior allegations of this

Complaint as if fully set forth herein.

        92.    Defendants conduct is in violation of section 43(a) of the Lanham Act, 15 U.S.C.

§ 1125(a).

        93.    Holbrook has used its unregistered Holbrook™ trademark to promote its

specialty and custom-designed fasteners for many years, and the mark has come to be closely

associated in the marketplace with Holbrook’s high-quality, custom, and specialty products and

quality service.

        94.    Defendants’ use of Holbrook’s unregistered Holbrook™ trademark on Rhyno’s

website infringes Holbrook’s trademark and is likely to cause confusion or mistake, or to deceive

customers and potential customers as to Rhyno’s affiliation, connection, or association with

Holbrook, or as to the origin, sponsorship, or approval of Rhyno’s products, services, or other

commercial activities.

        95.    Defendants’ copying of Holbrook’s and EFG’s website content and images onto

Rhyno’s website is likely to cause further confusion or mistake, or to deceive customers and

potential customers as to Rhyno’s affiliation, connection, or association with Holbrook, or as to

the origin, sponsorship, or approval of Rhyno’s products, services, or other commercial

activities.

        96.    Defendants also made false designations of origin and false and misleading

statements of fact on Rhyno’s original website that are likely to cause confusion or mistake, or to

deceive customers and potential customers as to Rhyno’s affiliation, connection, or association




                                             21
     Case: 1:20-cv-05940 Document #: 1 Filed: 10/06/20 Page 22 of 30 PageID #:22




with others, or as to the origin, sponsorship, or approval of Rhyno’s products, services, or other

commercial activities, including the following:

          a) that Rhyno is a licensed supplier of TORX® and TORX PLUS® branded fasteners;

          b) that Rhyno was a licensed supplier of ACR Phillips II®, Phillips Square-Driv®,
             Phillips®, and Phillips 1A® System fasteners;

          c) that Rhyno was a licensed supplier of Taptite®, Powerlok®, Plastite®, and
             Remform® fasteners; and

          d) that Rhyno was ISO 9001:2015 certified.

        97.    Defendants continued use of the TORX® and TORX PLUS® trademarks and

name by embedding it into Rhyno’s amended website is also likely to cause confusion or

mistake, or to deceive customers and potential customers as to Rhyno’s affiliation, connection, or

association with others, or as to the origin, sponsorship, or approval of Rhyno’s products,

services, or other commercial activities.

        98.    One purpose and effect of Defendants’ deceptive use of the above content and

registered and unregistered trademarks on Rhyno’s website is to misleadingly divert internet

users, including Plaintiffs’ actual and potential customers, to Rhyno’s website and away from

Plaintiffs’.

        99.    Rhyno’s statements on its amended website that the “AUTOSERT® feature” is a

“patented feature” of Rhyno’s 6-LOBE PLUS drive system and a “6-LOBE PLUS® Drive

exclusive,” are false and misleading and are likely to cause confusion or mistake, or to deceive

customers and potential customers as to Rhyno’s affiliation, connection, or association with

others, or as to the origin, sponsorship, or approval of Rhyno’s products, services, or other

commercial activities.

        100.   Rhyno’s use on its website of the federal trademark symbol ® with its 6-LOBE

PLUS product name is also false and misleading in that 6-LOBE PLUS is not a federally

                                             22
        Case: 1:20-cv-05940 Document #: 1 Filed: 10/06/20 Page 23 of 30 PageID #:23




registered trademark. Said use is likely to cause confusion or mistake, or to deceive customers

and potential customers.

          101.   Defendants made the above statements and engaged in the above deceptive

conduct with actual intent to mislead and deceive members of the public, including Holbrook’s

actual and potential customers.

          102.   Defendants’ actions occurred in and affect interstate commerce. Rhyno’s website

is available worldwide. Plaintiffs market and sell their products throughout the United States

and other parts of the world. Rhyno’s marketing and sales efforts likewise are aimed at the

United States and other markets.

          103.   Plaintiffs have been or are likely to be damaged by Defendants’ conduct,

including irreparable harm caused by the actual or potential loss of customers, sales, and good

will.

          104.   Plaintiffs have no adequate remedy at law for the wrongful actions of Defendants.

          105.   This is an exceptional case entitling Plaintiffs to recover their costs and attorneys’

fees in that Defendants’ conduct has been willful, intentional, illegal, unusually egregious, and in

total disregard for Plaintiffs’ rights and the rights of others.

                                              COUNT II
                         (False Patent Marking, 35 U.S.C. § 292 – Rhyno)
          106.   Plaintiffs reallege and incorporate by reference the prior allegations of this

Complaint as if fully set forth herein.

          107.    Rhyno has made false statements in its website advertising to the effect that the

“AUTOSERT® feature” is a “patented feature” of Rhyno’s 6-LOBE PLUS drive and a “6-LOBE

PLUS® Drive exclusive.”




                                               23
       Case: 1:20-cv-05940 Document #: 1 Filed: 10/06/20 Page 24 of 30 PageID #:24




         108.    Rhyno did not have the consent of the patent holder, Acument, to make the

statements at issue or to use any reference to Acument’s patent on Rhyno’s website or other

advertising.

         109.     Rhyno made the above statements with the purpose and intent of deceiving the

public, including actual and potential customers, and inducing them to believe that Rhyno holds

a patent on the referenced feature of Rhyno’s 6-LOBE PLUS drive system.

         110.     Rhyno’s statements constitute false patent marking in violation of 35 U.S.C. §

292.

         111.     Holbrook has suffered a competitive injury by reason of Rhyno’s conduct in

that, among other things, Holbrook is an authorized supplier of products covered by the

Acument-patented AUTOSERT® feature and Rhyno’s misrepresentations have caused

confusion in the marketplace regarding Rhyno’s status and affiliation and have allowed Rhyno to

unfairly compete and gain unfair competitive advantages.

                                           COUNT III
                (Illinois Uniform Deceptive Trade Practices Act – All Defendants)

         112.    Plaintiffs reallege and incorporate by reference the prior allegations of this

Complaint as if fully set forth herein.

         113.    Defendants’ conduct as alleged above constitutes deceptive trade practices in

violation of the Illinois Uniform Deceptive Trade Practices Act, 815 ILCS 510/2, in that it:

    a) causes confusion or misunderstanding as to the source, sponsorship, approval, or
        certification of Rhyno’s goods and services;

    b) causes likelihood of confusion or misunderstanding as to the affiliation, connection,
        association or certification by others;

    c) represents that Rhyno’s products and services have sponsorship and approval that they do
        not have; and



                                               24
        Case: 1:20-cv-05940 Document #: 1 Filed: 10/06/20 Page 25 of 30 PageID #:25




    d) creates a likelihood of confusion and misunderstanding.

          114.   Plaintiffs have been or are likely to be damaged by Defendants’ conduct,

including irreparable harm caused by the actual or potential loss of customers, sales, and good

will.

          115.   Plaintiffs have no adequate remedy at law for the wrongful actions of Defendants.

          116.   Plaintiffs are entitled to recover their costs and attorneys’ fees in that Defendants’

conduct has been willful.

                                          COUNT IV
                         (Breach of Contract – Derek and Shawn Kuhns)

          117.   Plaintiffs reallege and incorporate by reference the prior allegations of this

Complaint as if fully set forth herein.

          118.   The Handbook was widely distributed to EFG and Holbrook employees and its

terms were agreed to and acknowledged by Derek and Shawn Kuhns, both of whom continued

employment with Holbrook after acknowledging that the terms of the Handbook governed their

employment.

          119.   The Handbook created a valid and enforceable contract.

          120.   Holbrook and EFG are entitled to enforce the terms of the Handbook, including

its conflict of interest and confidentiality provisions.

          121.   Derek and Shawn Kuhns breached the confidentiality provisions of the

Handbook, as set forth above, by using and disclosing to Rhyno and others EFG and Holbrook’s

confidential information and using it to unfairly compete with Plaintiffs and raid Plaintiffs’

employees.




                                               25
    Case: 1:20-cv-05940 Document #: 1 Filed: 10/06/20 Page 26 of 30 PageID #:26




       122.    On information and belief, Shawn Kuhns breached the conflict of interest

provisions of the Handbook by assisting and/or otherwise working with Rhyno while he was still

employed by Holbrook.

       123.    Plaintiffs have complied with all obligations required of them under the

Handbook.

       124.    As a direct and proximate result of the Kuhns’ breaches, Plaintiffs have been

damaged in amounts to be determined at trial, including irreparable harm caused by the

disclosure and use of Plaintiffs’ confidential information.

                                          COUNT V
                   (Tortious Interference With Contracts – All Defendants)

       125.    Plaintiffs reallege and incorporate by reference the prior allegations of this

Complaint as if fully set forth herein.

       126.    Defendants knew at all relevant times that Donald Kuhns was subject to contracts

with Plaintiffs that precluded him from directly or indirectly, individually or through others,

competing with Plaintiffs, soliciting Plaintiffs’ customers or employees, or using or disclosing

Plaintiffs’ confidential information.

       127.    On information and belief, Defendants intentionally interfered with the contracts

between Plaintiffs and Donald Kuhns, and facilitated his violation of his contractual obligations,

by encouraging and working with him to associate himself with Rhyno, in direct competition

with Plaintiffs, and to disclose and use Plaintiffs’ confidential information for Rhyno’s benefit.

       128.    Upon information and belief, Defendants’ intentional interference caused and/or

resulted in Donald Kuhns’ breaching his contractual duties to Plaintiffs, including those arising

under the Purchase Agreement and Employment Agreement as set forth above.




                                             26
    Case: 1:20-cv-05940 Document #: 1 Filed: 10/06/20 Page 27 of 30 PageID #:27




       129.    As a direct and proximate result of Defendants’ conduct, Plaintiffs have been

damaged in amounts to be determined at trial, including irreparable harm caused by the

disclosure and use of Plaintiffs’ confidential information.

       130.    Defendants’ misconduct was intentional, outrageous, and in reckless disregard of

Plaintiffs’ rights, entitling Plaintiffs to punitive damages in amounts to be determined at trial, as

necessary to deter Defendants and others from such outrageous and harmful conduct.

                                          COUNT VI
                       (Tortious Interference With Contracts -- Rhyno)

       131.    Plaintiffs reallege and incorporate by reference the prior allegations of this

Complaint as if fully set forth herein.

       132.    Rhyno knew at all relevant times that Derek and Shawn Kuhns were subject to

contracts with Holbrook that precluded them from using or disclosing Plaintiffs’ confidential

information.

       133.    Rhyno intentionally interfered with those contracts, and facilitated the Kuhns’

violation of their contractual obligations, by encouraging and working with them to disclose and

use Plaintiffs’ confidential information for Rhyno’s benefit and, on information and belief, by

causing Shawn Kuhns to work and associate with Rhyno while he was still employed by

Holbrook.

       134.    Rhyno’s intentional interference caused and/or resulted in the Kuhns’ breaching

their contractual duties.

       135.    As a direct and proximate result of Rhyno’s conduct, Plaintiffs have been

damaged in amounts to be determined at trial, including irreparable harm caused by the

disclosure and use of Plaintiffs’ confidential information.




                                              27
    Case: 1:20-cv-05940 Document #: 1 Filed: 10/06/20 Page 28 of 30 PageID #:28




       136.      Rhyno’s misconduct was intentional, outrageous, and in reckless disregard of

Plaintiffs’ rights, entitling Plaintiffs to punitive damages in amounts to be determined at trial, as

necessary to deter Rhyno and others from such outrageous and harmful conduct.

                                       COUNT VII
      (Tortious Interference With Prospective Economic Advantage – All Defendants)

       137.      Plaintiffs reallege and incorporate by reference the prior allegations of this

Complaint as if fully set forth herein.

       138.      Plaintiffs had and have a reasonable business expectancy and ongoing relationship

with their customers, employees, licensors, and manufacturer representatives.

       139.      Defendants had and have knowledge of Plaintiffs’ business expectancies and

relationships.

       140.      Defendants wrongfully and intentionally, through improper means, interfered with

Plaintiffs’ expectancies by, among other things, using Plaintiffs’ confidential information to

contact and solicit Plaintiffs’ customers and employees, and raiding and hiring away Holbrook’s

employees.

       141.      Defendants also wrongfully and intentionally, through improper means, interfered

with Plaintiffs’ expectancies by, among other things, engaging in the acts of unfair competition,

and unlawful and deceptive practices alleged above, designed to unfairly compete with Plaintiffs

and interfere with Plaintiffs’ relationships and future business with its customers, licensors, and

manufacturer’s representatives.

       142.      Defendants’ intentional interference has caused the loss of economic expectancies

through the loss of employees and good will, and threatens to cause the loss of expectancies in

relationships and future sales with customers, licensors, and manufacturer’s representatives.



                                               28
    Case: 1:20-cv-05940 Document #: 1 Filed: 10/06/20 Page 29 of 30 PageID #:29




       143.    As a direct and proximate result of Defendants’ conduct, Plaintiffs have been

damaged in amounts to be determined at trial, including irreparable harm caused by the

disclosure and use of Plaintiffs’ confidential information and loss of good will.

       144.    Defendants’ misconduct was intentional, outrageous, and in reckless disregard of

Plaintiffs’ rights, entitling Plaintiffs to punitive damages in amounts to be determined at trial, as

necessary to deter Defendants and others from such outrageous and harmful conduct.

                                        COUNT VIII
                             (Unfair Competition -- All Defendants)

       145.    Plaintiffs reallege and incorporate by reference the prior allegations of this

Complaint as if fully set forth herein.

       146.    Defendants’ conduct as alleged herein constitutes unfair competition in that such

conduct involves the use and implementation of wrongful, unlawful, and unfair business

practices in violation of Plaintiffs’ established rights and which are designed to provide and have

provided Defendants with unlawful and unfair competitive advantages.

       147.    Defendants have and will continue to benefit from such conduct.

       148.    As a direct and proximate result of Defendants’ conduct, Plaintiffs have suffered

damages in an amount to be determined at trial, including irreparable harm caused by the loss of

customers, sales, and good will.

       149.    Defendants’ misconduct was intentional, outrageous, and in reckless disregard of

Plaintiffs’ rights, entitling Plaintiffs to punitive damages in amounts to be determined at trial, as

necessary to deter Defendants and others from such outrageous and harmful conduct.

       WHEREFORE, Plaintiffs respectfully request judgment in their favor and against

Defendants as follows:

        A.     Awarding damages pursuant to each of the above claims in favor of Plaintiffs and
against all Defendants in amounts to be determined at trial;
                                              29
    Case: 1:20-cv-05940 Document #: 1 Filed: 10/06/20 Page 30 of 30 PageID #:30




      B.      Pursuant to 15 U.S.C. § 1117(a), awarding Plaintiffs treble damages for
Defendants’ willful Lanham Act violations;

       C.     Directing an accounting and forfeiture and disgorgement of Rhyno’s and/or the
other Defendants’ profits;

        D.     Granting a temporary restraining order and preliminary and permanent injunctions
against Defendants and anyone acting in concert with them from violating Plaintiffs’ rights or
engaging in further acts of infringement or unfair competition, including without limitation from
using or disclosing Plaintiffs’ confidential information; contacting or soliciting Plaintiffs’
customers, employees, vendors, or licensors; working or associating in any way with Donald
Kuhns in further violation of his contractual rights; misusing or misappropriating Plaintiffs’ or
others’ trademarks; engaging in further acts of misrepresentation or deception through Rhyno’s
website or otherwise; or otherwise competing with Plaintiffs through unfair, deceptive, or other
wrongful means;

      E.      Awarding punitive damages in favor of Plaintiffs and against Defendants in an
amount to be determined at trial;

       F.      Awarding Plaintiffs pre-judgment and post-judgment interest;

         G.     Awarding Plaintiffs their attorneys’ fees, costs, and other expenses incurred in
this action; and

       H.      Granting Plaintiffs such additional relief as this Court deems appropriate.

                                              Respectfully Submitted,


                                              By: /s/ Bradley P. Nelson___________
                                              One of the Attorneys for Plaintiffs

                                              Bradley P. Nelson
                                              FisherBroyles LLP
                                              225 West Washington St., Suite 2200
                                              Chicago, IL 60606
                                              312-300-4005
                                              brad.nelson@fisherBroyles.com




                                             30
